Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
2.	Claims 18 and 44 are objected to because of the following informalities:  
	As to Claim 18: The applicants are advised to add the phrase “the group consisting of” after the claimed phrase “the solvent is selected from” to be consistent with proper Markush group language as set forth in MPEP section 2173.05 (h).
	As to Claim 44: The applicants are advised to replace the claimed phrase “a layered double hydroxide as claimed in claim 1”with the new phrase “the layered double hydroxide as claimed in claim 1” (Emphasis added).
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 6, 8 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claims 6, 8, and 14: They recite, among other things, “(e.g. vinyl), aryl (e.g. phenyl), cycloalkyl, heteroaryl and heterocyclyl (e.g. morpholinyl)” (claim 6); “(e.g. a sodium salt)” (claim 8); and “(e.g. an anionic surfactant, an anionic chromophore or an anionic UV absorber)” (claim 14) (Emphasis added).
	These cited claims recite a term of preference (e.g.), followed by narrower ranges and/or limitations.  By virtue of using this term, these claims raise indefiniteness as to whether the scope of these claims is properly limited to the narrower ranges and/or limitations or the broader ranges and/or limitations.  It is not clear if these claims require the limitations following this term “e.g.”
See MPEP section 2173.05(c) which states “A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.”
	It is also not clear whether or not these particular compounds are required by the claim due to the parenthesis around the terms. 
	Moreover, it is further noted that since Claim 15 is dependent on Claim 14 and thus, incorporates all the limitations of Claim 14, including those that are indefinite, Claim 15 is rejected along with Claim 14. 
	Accordingly, the scope of these claims is deemed indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
U.S. Application No. 16/468,329 (hereinafter referred to as “US Appl. ‘329”; corresponding to US PG PUB 2019/0300692). 
	The claims of US Appl. ‘329, like the claims of the present application, are directed to a layered double hydroxide.  The claims of US Appl. ‘329 recite that its layered double hydroxide has the formula:

    PNG
    media_image1.png
    36
    445
    media_image1.png
    Greyscale

wherein Mg, Zn, and Sn correspond to the presently claimed M (at least one charged metal cation) and z (2) and Al and Sn correspond to the presently claimed M’ (at least one charged metal cation different from M) and y (3 or 4) with p+q+r = 1, p=0-0.67, q=0.33-1, r=0-1, s+t=1, s=0-1, and t=0-1; x=0.10-0.40 (corresponding to the presently claimed 0<x<0.9), b=0-10 (correspond to the presently claimed 0≤b≤10); c=0-1 (correspond to the presently claimed 0≤c≤10);  X is an anion; n is the charge on the anion; a =[(2p+2q+2r)(1-x)]+[(3s+4t)x]-2 (correspond to the presently claimed a+); and a/n correspond to the presently claimed m; and the solvent is an organic solvent with a hydrogen bond donor or acceptor function and includes ethanol (which according to present claims 18 and 19 correspond to the presently claimed organic solvent capable of hydrogen-bonding to water).  Both the claims of the US Appl. ‘329 and the present application also recite that X is an anion including inorganic oxyanion such as carbonate, bicarbonate, hydrogenphosphate, dihydrogenphosphate, nitrite, borate, nitrate, sulphate, phosphate, and mixtures thereof.
	While independent Claim 1 of the US Appl. ‘329 do not specifically mention the addition of a modifier (wherein “d” is from greater than 0 but less than or equal to 10) which is an organic 
	As to present claim 3, the claims of the US Appl. ‘329 do not specifically mention that their surface treating agents are capable of increasing the lipophilicity of the layered double 
	As to present Claims 20 and 21, these properties would have naturally followed from the suggestion of US Appl. ‘329 since the claims of US Appl. ‘329 would have suggested forming the presently claimed layered double hydroxide including the same ingredients.  See also MPEP section 2145, II (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious”).  
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-3, 9-22 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 8,247,475) in view of Schomaker et al. (WO 2007/065877).
	The present claims are directed to a layered double hydroxide represented by a particular formula (I) involving the addition of a solvent which is an organic solvent capable of hydrogen-bonding to water and a modifier that is an organic moiety capable of covalent or ionic association with at least one surface of the layered double hydroxide and which modifies the surface properties of the layered double hydroxide.
	According to Page 1, Paragraph [0002], of the present specification, the claimed layered double hydroxide is defined as a class of compounds which comprise two metal cations and have a layered structure.
	Page 7, Paragraph [0033] and Page 10, Paragraph [0057] of the present specification also discloses that the claimed solvent and modifier include ethanol and stearic acid or salt thereof, respectively. 
	As to Claims 1-2, 9-19, 22, and 44: Kobayashi et al. disclose a hydrotalcite-based compound represented by the following chemical formula:

    PNG
    media_image2.png
    32
    306
    media_image2.png
    Greyscale

2+ represents at least one divalent metal ion selected from the group consisting of Mg2+, Zn2+, and Ca2+ (corresponding to the claimed M, i.e., at least one charged metal cation, and z is 2); M3+ is at least one trivalent ion selected from the group consisting of Al3+ and Fe3+ (corresponding to the claimed M’, i.e., at least one charged metal ion different from M and y is 3); An- represents a n-valent anion (corresponding to the claimed X, i.e., at least one anion and n is the charge on the anion(s) X); x is a number of 0.2-0.56 (inclusive of the claimed 0<x<0.9 and a+); and y is a number of 0.2-0.5 where x/n*y in the chemical formula corresponds to the claimed m and H2O in the chemical formula corresponds to the claimed 0<b≤10 inclusive of 1 H2O (Col. 1, lines 40-65).  Kobayashi et al. also disclose that its hydrotalcite-based compound has a layered structure and contains two metal cations (Col. 1, lines 60-65) which according to applicants correspond to the claimed layered double hydroxide.  Kobayashi et al. further disclose that their hydrotalciate based compound is further surface treated with metal salts of stearic acid (which according to applicants correspond to the claimed modifier, i.e., organic moiety comprising at least 5 carbon atoms and at least one functional group that is capable of covalent or ionic association with at least one surface of the layered double hydroxide) or silane-based coupling agents (Col. 6, lines 59-65).  Moreover, Kobayashi et al. disclose that the anions include inorganic or organic anion such as carbonates or CO32- (Col. 1, lines 45-50), which according to present claims 14-16 correspond to the claimed inorganic oxyanion, i.e., carbonate.  Additionally, the hydrotalcite based compounds taught by Kobayashi et al. are dispersed in resins including polyolefins for the purposes of forming composite materials (Col. 11, line 5-Col. 12, line 42).  Finally, Kobayashi et al. disclose a process for preparing the hydrotalcite based compound involving the step of providing the hydrotalcite based compound represented by the 
	However, Kobayashi et al. do not specifically mention the addition of the claimed solvent, i.e., an organic solvent capable of hydrogen-bonding to water, which according to applicants include, among other things, ethanol (wherein the claimed “d” is from greater than 0 but less than or equal to 10). 
	Nevertheless, Schomaker et al. disclose adding solvent, e.g., ethanol, together with a divalent metal ion source, e.g., Mg2+, and a trivalent metal ion source, e.g., Al3+, before treating the resulting mixture for the purposes of preparing layered double hydroxide having an organic anion as charge-balancing anion, useful for composite materials (Page 1, line 5-Page 2, line 20, Page 3, lines 10-25, and Page 5, lines 5-20).  Schomaker et al. also disclose that these layered double hydroxide have advantageous physical and mechanical properties, and improved computability with a polymer into which they are blended (Page 1, lines and 10-20 and Page 2, lines 15-20).   
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to add the ethanol (corresponding to the claimed solvent capable of hydrogen-bonding to water wherein d is 1) taught by Schomaker et al. in the compound and and process discussed in Kobayashi et al., with a reasonable expectation of successfully imparting desired properties for composite materials. 
	As to Claim 3: Kobayashi et al. do not specifically mention that their surface treating agents (modifiers) are capable of increasing the lipophilicity of the layered double hydroxide.  Nevertheless, as mentioned above, Kobayashi et al. disclose that their surface treating agent, like the presently claimed modifier, comprise an organic moiety capable of covalent or ionic 
	As to Claim 20 and 21: These properties would have naturally followed from the suggestion of Kobayashi et al. and Schomaker et al. since the collective teachings of Kobayashi et al. and Schomaker et al. would have suggested forming the presently claimed layered double hydroxide including the same ingredients. See MPEP section 2113.01 “Products of identical chemical composition cannot have mutually exclusive properties.   A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”  See also MPEP section 2145, II (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious”).  

6.	Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 8,247,475) in view of Schomaker et al. (WO 2007/065877) as applied to claims 1-3, 9-22 and 44 above and further in view of Okada et al. (US 6,287,532). 

	As to Claims 4-8: While Kobayashi et al. disclose using a silane coupling agent (modifier) for the purposes of surface treating the hydrotalcite based compound (Col. 6, lines 59-65), they do not specify them as including the organosilane recited in Claims 4-6.  They also do not specify their surface treatment agent as including the surfactant recited in Claims 4 and 7-8.
	Nevertheless, Okada et al. disclose using surface treating agents, including higher fatty acids, e.g., stearic acid, anionic surfactants, e.g., phosphoric acid esters such as acid or alkali metal salts or amine salts, or stearyl alcohol, and silane coupling agents, e.g., gamma-glycidoxyproyltrimethoxy silane (which according to Page 10, Paragraph [0053] of the present specification corresponds to the claimed particular organosilane represented by structural formula (II)), for treating the surfaces of hydrotalcite based compounds to improve their processability (Col. 10, lines 25-55). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to use other types of surface treating agents (modifiers), including the claimed surfactant and organosilanes taught by Okada et al., for the treating the surfaces of hydrotalcite based compound (layered double hydroxide) suggested by Kobayashi et al. and Schomaker et al., with a reasonable expectation of successfully enhancing the processability of these hydrotalcite based compounds. 

Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANNAH J PAK/Primary Examiner, Art Unit 1764